                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

PIERRE WATSON,                                   )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:18-cv-00764-NAB
                                                 )
ZACHARY DRISKILL, et al.,                        )
                                                 )
               Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on defense counsel’s filing, under seal, of the last known

addresses of defendants Jessica Hanner and Diane Manley. (Docket No. 54). The Court had

ordered the submission of their addresses, as they are no longer employed by the Crawford County

Sheriff’s Department, and could not be served at that location. The Court will now direct the Clerk

of Court to issue process on defendants Hanner and Manley in their individual capacities as to

plaintiff’s failure to protect claim at the addresses provided by defense counsel.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall issue process or cause process

to issue on defendants Jessica Hanner and Diane Manley in their individual capacities as to

plaintiff’s failure to protect claim at the addresses provided by defense counsel in Docket Number

54.

       IT IS FURTHER ORDERED that because plaintiff is proceeding in forma pauperis,

service shall be effectuated by the United States Marshal’s Office through summons pursuant to

Fed. R. Civ. P. 4.
       IT IS FURTHER ORDERED that copies of the summonses and the return of summonses

shall be filed under seal and will not be served upon plaintiff, as these documents will contain the

last known residential addresses of defendants Hanner and Manley.




                                                  NANNETTE A. BAKER
                                                  UNITED STATES MAGISTRATE JUDGE

Dated this 13th day of March, 2020.




                                                 2
